TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00305-CR



                                     Alan D. Peeks, Appellant

                                                 v.

                                  The State of Texas, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
       NO. D-1-DC-10-203505, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Alan D. Peeks seeks to appeal an agreed order adjudging him incompetent to stand

trial on a motion to revoke community supervision. The pro se notice of appeal was not timely filed.

See Tex. R. App. P. 26.2. The record also reflects that the motion to revoke has been dismissed. See

Tex. Code Crim. Proc. Ann. art. 46B.078 (West Supp. 2010).

               The appeal is dismissed.



                                              __________________________________________

                                              J. Woodfin Jones, Chief Justice

Before Chief Justices Jones, Justices Henson and Goodwin

Dismissed for Want of Jurisdiction

Filed: June 9, 2011

Do Not Publish